     USDC IN/ND case 1:19-cv-00068 document 1 filed 03/05/19 page 1 of 6


                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF INDIANA
                         FORT WAYNE DIVISION


UNITED STATES OF AMERICA,                     )
                                              )
                      Plaintiff,              )
                                              ) Case No. 1:19cv00068
                v.                            )
                                              )
STEPHANIE J. FREED,                           )
a/k/a STEPHANIE J. PRICE                      )
DUPONT HOSPITAL, LLC.                         )
STATE OF INDIANA,                             )
                                              )
                      Defendants.             )


           COMPLAINT IN REM TO FORECLOSE MORTGAGE

      Comes now Plaintiff United States of America, by counsel, for and on

behalf of its agency, U.S. Department of Agriculture (USDA), and for its

cause of action alleges the following:

                                   JURISDICTION

      1.    This is an in rem action to foreclose a real estate mortgage held

by the United States to recover indebtedness due under a note secured by the

mortgage.

      2.     This Court has jurisdiction pursuant to 28 U.S.C. Section 1345

and venue is proper.
     USDC IN/ND case 1:19-cv-00068 document 1 filed 03/05/19 page 2 of 6


                                  COUNT ONE

                       (Default on Promissory Note)

      3.    On or about October 22, 2010, defendant, Stephanie J. Freed,

a/k/a Stephanie J. Price, hereinafter, Stephanie J. Freed, executed and

delivered to plaintiff a promissory note in the amount of $141,047.00. A copy

of said note is attached hereto as AExhibit 1.”

      4.    To secure payment of said promissory note, defendant, Stephanie

J. Freed, executed and delivered to plaintiff a mortgage on the following

described real estate in Allen County, to wit:

      Lot Number 128 in Towne Square, Section III, as recorded in Plat
      Cabinet G, page 17 and Document Number 2010020016 in the
      Office of the Recorder of Allen County, Indiana.

      Commonly known as: 15457 Bears Breech Court, Huntertown, IN

46748.

      (the “Subject Property”).

      This mortgage was recorded in the Office of the Recorder of Allen

County Indiana on October 25, 2010, as Instrument No. 2010052397. The

mortgage is attached hereto as “Exhibit 2.”

      5. As part of this transaction, defendant, Stephanie J. Freed, executed

a Subsidy Repayment Agreement, a copy of which is attached hereto as

AExhibit 3.@ By this agreement the United States agreed to defer a portion of
                                        2
     USDC IN/ND case 1:19-cv-00068 document 1 filed 03/05/19 page 3 of 6


the accruing interest so long as there was no default, but in the event of a

default, the deferred interest becomes due as an in rem charge. There is due

under the Subsidy Agreement the sum of $5,834.64.

      6. Plaintiff is the holder of the promissory note and mortgage.

      7. Defendant, Stephanie J. Freed, is in default in repayment of the

obligations due to plaintiff under the terms of the promissory note.

      8.   The Plaintiff accelerated the indebtedness and made demand for

payment in full, and no payment has been received. All conditions precedent

to the assertion of this cause of action against Defendant Stephanie J. Freed

have been satisfied and/or have occurred.

      9. Defendant Stephanie J. owes Plaintiff, pursuant to the note and

mortgage, the sum of $191,084.22 consisting of $150,175.31in principal and

$35,074.27 in accrued interest as of March 1, 2019, with interest thereafter at

the rate of $17.2898 per day to the date of judgment, plus interest credit

under the Subsidy Agreement in the sum of $5,834.64. In addition, the

government may incur additional costs and expenses associated with the

preservation and sale of the real property which may become due and owing

under the terms of the note and mortgage.




                                       3
     USDC IN/ND case 1:19-cv-00068 document 1 filed 03/05/19 page 4 of 6


                                  COUNT TWO

                                  (Foreclosure)

      10. Plaintiff restates and incorporates by reference allegations 1

through 9 as though fully stated herein.

      11. Defendant Stephanie J. Freed, was discharged from personal

liability on the note in a Chapter 7 Bankruptcy proceeding filed in the United

States Bankruptcy Court, Northern District of Indiana, Case 14-10320-reg.

      12. Defendant DuPont Hospital, LLC is made a defendant to answer

as to its interest in the real estate by virtue of a judgment in the amount of

$993.12, plus costs and interest, entered on November 18, 2013, in Cause No.

02D01-1309-SC-019352 in the Small Claims Court of Allen County.

    13. Defendant State of Indiana is made a defendant to answer as to its

interest in the real property by virtue a State Tax Warrant filed on August

28, 2018, and recorded as Filing 11821034 in Allen County, Indiana.

    14.     The lien of mortgage of plaintiff is prior and paramount to the

interest of all other parties to this action.

WHEREFORE, Plaintiff respectfully prays that the Court:

      A. Enter judgment in rem against the mortgaged real estate in the

          amount of $191,084.22, together with interest accruing after March

          1, 2019, to date of judgment at the rate of $17.2898 per day, plus any
                                          4
USDC IN/ND case 1:19-cv-00068 document 1 filed 03/05/19 page 5 of 6


   such further costs and expenses as may be incurred to the date of

   sale of the property and all other costs herein;

B. Enter an order declaring Plaintiff’s mortgage to be prior and

   paramount to the interests of all other parties and determining the

   amount and priorities of the interests of all parties to the real estate;

   and an order foreclosing the equity of redemption of defendants in

   the real estate;

C. Enter an order directing the sale of the property by the U.S.

   Marshall and application of the proceeds first to the costs of sale,

   second to payment of the judgment of Plaintiff, with any then-

   remaining proceeds paid to the Clerk of the Court to be disposed of

   as the Court shall direct;

D. Issue a Writ of Assistance upon proper Praecipe if the purchaser of

   the real estate be denied possession; and

E. Award such other and further relief as is just and proper in the

   premises.




                                  5
USDC IN/ND case 1:19-cv-00068 document 1 filed 03/05/19 page 6 of 6


                            Respectfully submitted,

                            THOMAS L. KIRSCH II
                            UNITED STATES ATTORNEY


                      By:   s/Deborah M. Leonard
                            Deborah M. Leonard
                            Assistant United States Attorney
                            United States Attorney’s Office
                            Northern District of Indiana
                            E. Ross Adair Federal Bldg, U.S. Courthouse
                            1300 South Harrison Street, Room 3128
                            Fort Wayne, IN 46802-3489
                            Tel: (260) 422-2595
                            Fax: (260) 426-1616
                            Email: deborah.leonard@usdoj.gov




                                 6
USDC IN/ND case 1:19-cv-00068 document 1-1 filed 03/05/19 page 1 of 3




                            EXHIBIT 1
USDC IN/ND case 1:19-cv-00068 document 1-1 filed 03/05/19 page 2 of 3




                            EXHIBIT 1
USDC IN/ND case 1:19-cv-00068 document 1-1 filed 03/05/19 page 3 of 3




                            EXHIBIT 1
USDC IN/ND case 1:19-cv-00068 document 1-2 filed 03/05/19 page 1 of 7




                            EXHIBIT 2
USDC IN/ND case 1:19-cv-00068 document 1-2 filed 03/05/19 page 2 of 7




                            EXHIBIT 2
USDC IN/ND case 1:19-cv-00068 document 1-2 filed 03/05/19 page 3 of 7




                            EXHIBIT 2
USDC IN/ND case 1:19-cv-00068 document 1-2 filed 03/05/19 page 4 of 7




                            EXHIBIT 2
USDC IN/ND case 1:19-cv-00068 document 1-2 filed 03/05/19 page 5 of 7




                            EXHIBIT 2
USDC IN/ND case 1:19-cv-00068 document 1-2 filed 03/05/19 page 6 of 7




                            EXHIBIT 2
USDC IN/ND case 1:19-cv-00068 document 1-2 filed 03/05/19 page 7 of 7




                            EXHIBIT 2
USDC IN/ND case 1:19-cv-00068 document 1-3 filed 03/05/19 page 1 of 2




                            EXHIBIT 3
USDC IN/ND case 1:19-cv-00068 document 1-3 filed 03/05/19 page 2 of 2




                            EXHIBIT 3
 2JS 44 (Rev. 12/07)                                                          CIVIL COVER SHEET
                          USDC IN/ND case 1:19-cv-00068 document 1-4 filed 03/05/19 page 1 of 1
 The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
 by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
 the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

 I. (a) PLAINTIFFS                                                                                              DEFENDANTS
                   United States of America                                                                      Stephanie J. Freed, et al

      (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant                Allen
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                        NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                               LAND INVOLVED.

      (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                  Attorneys (If Known)
Deborah M. Leonard, Assistant United States Attorney
USAO - 1300 South Harrison Street, Room 3128
Fort Wayne, IN 46802; Tel: (260) 422-2595
 II. BASIS OF JURISDICTION                             (Place an “X” in One Box Only)               III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                             (For Diversity Cases Only)                                         and One Box for Defendant)
 u 1     U.S. Government                  u 3 Federal Question                                                                        PTF         DEF                                          PTF      DEF
           Plaintiff                            (U.S. Government Not a Party)                           Citizen of This State         u 1         u 1      Incorporated or Principal Place      u 4     u 4
                                                                                                                                                           of Business In This State

 u 2     U.S. Government                  u 4 Diversity                                                 Citizen of Another State          u 2     u    2   Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                          of Business In Another State
                                                   (Indicate Citizenship of Parties in Item III)
                                                                                                        Citizen or Subject of a           u 3     u    3   Foreign Nation                       u 6      u 6
                                                                                                          Foreign Country
 IV. NATURE OF SUIT                       (Place an “X” in One Box Only)
           CONTRACT                                              TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
 u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              u 610 Agriculture                   u 422 Appeal 28 USC 158           u   400 State Reapportionment
 u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -         u 620 Other Food & Drug             u 423 Withdrawal                  u   410 Antitrust
 u   130 Miller Act                   u    315 Airplane Product               Med. Malpractice          u 625 Drug Related Seizure                28 USC 157                  u   430 Banks and Banking
 u   140 Negotiable Instrument                 Liability                u 365 Personal Injury -               of Property 21 USC 881                                          u   450 Commerce
 u   150 Recovery of Overpayment      u    320 Assault, Libel &               Product Liability         u 630 Liquor Laws                     PROPERTY RIGHTS                 u   460 Deportation
        & Enforcement of Judgment              Slander                  u 368 Asbestos Personal         u 640 R.R. & Truck                  u 820 Copyrights                  u   470 Racketeer Influenced and
 u   151 Medicare Act                 u    330 Federal Employers’             Injury Product            u 650 Airline Regs.                 u 830 Patent                              Corrupt Organizations
 u   152 Recovery of Defaulted                 Liability                      Liability                 u 660 Occupational                  u 840 Trademark                   u   480 Consumer Credit
         Student Loans                u    340 Marine                    PERSONAL PROPERTY                    Safety/Health                                                   u   490 Cable/Sat TV
         (Excl. Veterans)             u    345 Marine Product           u 370 Other Fraud               u 690 Other                                                           u   810 Selective Service
 u   153 Recovery of Overpayment               Liability                u 371 Truth in Lending                      LABOR                     SOCIAL SECURITY                 u   850 Securities/Commodities/
         of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal            u 710 Fair Labor Standards          u 861 HIA (1395ff)                        Exchange
 u   160 Stockholders’ Suits          u    355 Motor Vehicle                  Property Damage                 Act                           u 862 Black Lung (923)            u   875 Customer Challenge
 u   190 Other Contract                        Product Liability        u 385 Property Damage           u 720 Labor/Mgmt. Relations         u 863 DIWC/DIWW (405(g))                  12 USC 3410
 u   195 Contract Product Liability   u    360 Other Personal                 Product Liability         u 730 Labor/Mgmt.Reporting          u 864 SSID Title XVI              u   890 Other Statutory Actions
 u   196 Franchise                             Injury                                                        & Disclosure Act               u 865 RSI (405(g))                u   891 Agricultural Acts
        REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS             u 740 Railway Labor Act               FEDERAL TAX SUITS               u   892 Economic Stabilization Act
 u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate         u 790 Other Labor Litigation        u 870 Taxes (U.S. Plaintiff       u   893 Environmental Matters
 u   220 Foreclosure                  u    442 Employment                     Sentence                  u 791 Empl. Ret. Inc.                      or Defendant)              u   894 Energy Allocation Act
 u   230 Rent Lease & Ejectment       u    443 Housing/                    Habeas Corpus:                     Security Act                  u 871 IRS—Third Party             u   895 Freedom of Information
 u   240 Torts to Land                        Accommodations            u 530 General                                                             26 USC 7609                         Act
 u   245 Tort Product Liability       u    444 Welfare                  u 535 Death Penalty                   IMMIGRATION                                                     u   900Appeal of Fee Determination
 u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u 540 Mandamus & Other          u 462 Naturalization Application                                              Under Equal Access
                                              Employment                u 550 Civil Rights              u 463 Habeas Corpus -                                                         to Justice
                                      u    446 Amer. w/Disabilities -   u 555 Prison Condition               Alien Detainee                                                   u   950 Constitutionality of
                                              Other                                                     u 465 Other Immigration                                                       State Statutes
                                      u    440 Other Civil Rights                                            Actions




 V. ORIGIN                  (Place an “X” in One Box Only)                                                                                                                                    Appeal to District
 u 1 Original            u 2 Removed from                    u 3 Remanded from                     u 4 Reinstated or u 5 Transferred  from
                                                                                                                         another district  u 6 Multidistrict                        u 7 Judge from
                                                                                                                                                                                        Magistrate
     Proceeding                 State Court                             Appellate Court                Reopened                                Litigation
                                                                                                                         (specify)                                                            Judgment
                                             Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                               28 USC § 1345fc
 VI. CAUSE OF ACTION Brief description of cause:
                                              Federal Foreclosure
 VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                   DEMAND $                                     CHECK YES only if demanded in complaint:
      COMPLAINT:          UNDER F.R.C.P. 23                                                                                                             JURY DEMAND:         u Yes     ✔
                                                                                                                                                                                       u No
 VIII. RELATED CASE(S)
                        (See instructions):
       IF ANY                               JUDGE                                                                                               DOCKET NUMBER

 DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
   03/05/2019                                                             s/Deborah M. Leonard
 FOR OFFICE USE ONLY

     RECEIPT #                   AMOUNT                                        APPLYING IFP                                       JUDGE                           MAG. JUDGE
                USDC IN/ND case 1:19-cv-00068 document 1-5 filed 03/05/19 page 1 of 6
AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                     NorthernDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                         Indiana


             UNITED STATES OF AMERICA
                                                                   )
                                                                   )
                             Plaintiff
                                                                   )
                                v.                                 )       Civil Action No. 1:19cv00068
                                                                   )
              STEPHANIE J. FREED, ET AL                            )
                            Defendant
                                                                   )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) STEPHANIE J. FREED
                                         15226 Water Oak Place
                                         Huntertown, IN 46748




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                         Deborah M. Leonard
                                         Assistant United States Attorney
                                         United States Attorney's Office-NDIN
                                         5400 Federal Plaza, Suite 1500
                                         Hammond, IN 46320

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                       Signature of Clerk or Deputy Clerk
                  USDC IN/ND case 1:19-cv-00068 document 1-5 filed 03/05/19 page 2 of 6
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No. 1:19cv00068

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           u I returned the summons unexecuted because                                                                             ; or

           u Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
                USDC IN/ND case 1:19-cv-00068 document 1-5 filed 03/05/19 page 3 of 6
AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                     NorthernDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                         Indiana


             UNITED STATES OF AMERICA
                                                                   )
                                                                   )
                             Plaintiff
                                                                   )
                                v.                                 )       Civil Action No. 1:19cv00068
                                                                   )
              STEPHANIE J. FREED, ET AL                            )
                            Defendant
                                                                   )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) DUPONT HOSPITAL, LLC
                                         c/o Corporation Service
                                         Registered Agent
                                         135 N. Pennsylvania St., Ste 1610
                                         Indianapolis, IN 46204



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                         Deborah M. Leonard
                                         Assistant United States Attorney
                                         United States Attorney's Office-NDIN
                                         5400 Federal Plaza, Suite 1500
                                         Hammond, IN 46320

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                       Signature of Clerk or Deputy Clerk
                  USDC IN/ND case 1:19-cv-00068 document 1-5 filed 03/05/19 page 4 of 6
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No. 1:19cv00068

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           u I returned the summons unexecuted because                                                                             ; or

           u Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
                USDC IN/ND case 1:19-cv-00068 document 1-5 filed 03/05/19 page 5 of 6
AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                     NorthernDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                         Indiana


             UNITED STATES OF AMERICA
                                                                   )
                                                                   )
                             Plaintiff
                                                                   )
                                v.                                 )       Civil Action No. 1:19CV00068
                                                                   )
              STEPHANIE J. FREED, ET AL                            )
                            Defendant
                                                                   )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) STATE OF INDIANA
                                         C/O INDIANA ATTORNEY GENERAL OFFICE
                                         GOVERNEMENT CENTER - 5TH FLOOR
                                         302 WEST WASHINGTON STREET
                                         INDIANAPOLIS, INDIANA 46204



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                         Deborah M. Leonard
                                         Assistant United States Attorney
                                         United States Attorney's Office-NDIN
                                         5400 Federal Plaza, Suite 1500
                                         Hammond, IN 46320

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                       Signature of Clerk or Deputy Clerk
                  USDC IN/ND case 1:19-cv-00068 document 1-5 filed 03/05/19 page 6 of 6
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No. 1:19CV00068

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           u I returned the summons unexecuted because                                                                             ; or

           u Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
